010012320              4567891:20-cv-08121-KPF
                       Case   ÿ6896ÿ989ÿÿ7Document
                                                         6ÿ6ÿ857
                                                                        ÿ4 ÿ901/13/21
                                                                              Filed  ÿ699!6ÿ8Page
                                                                                                  ÿ"ÿ#$4$ÿ6159of6
                                                                                                                   3ÿ%ÿ&6ÿ'69

    ÿÿÿÿ
    ,-./.0-/1ÿ3/.04-5.3
       36789:;;<ÿ=7>9?@:A7Bÿ.:A9C@:;>ÿ19>AÿD3=.ÿ19>AE
       FGHÿJKLMÿNÿGOMOÿPQRSOMLÿTÿGOMOÿFUVWSOL
       XQYLQZK[OMW[ÿFOYUMKQYLÿJKLM
       \[[KMKQYOZÿFOYUMKQYLÿJKLML


                                                                                                                    p
       ]WUWYMÿ\UMKQYL
                                                                                                                 um
                                                                                                              Tr
                                                                                                         21 v
                                                                                                      4/ e
       FWORUVÿ^P\X_LÿFOYUMKQYLÿJKLML
                                                                                                   1/ iativ




                                                                                                           .
                                                                                                        on
                                                                                              ed it




                                                                                                     si
                                                                                            id In




                                                                                             er t.
                                                                                                  is
                                                                                         t p igh
                                                                                         ec e




       FOYUMKQYLÿ̀RQaROSLÿOY[ÿXQbYMRcÿdYeQRSOMKQY
                                                                                                m
                                                                                       D stic




                                                                                      ou yr
                                                                                              1
                                                                                           /2


                                                                                   ith op
                                                                                  21 Ju



                                                                                        11


                                                                                 w c
                                                                                81 cy




                                                                               d y
                                                                                     1/




       ^P\XÿJKUWYLWÿ\ffZKUOMKQYÿ̀OaW
                                                                                     b
                                                                          C So




                                                                                   n


                                                                           ite d
                                                                                 o


                                                                        ib te
                                                                       20 en




                                                                               d

                                                                     oh ec
                                                                             iv


                                                                            ve
                                                                             p




                                                                   pr ot
                                              O



                                                                         hi




       \[[KMKQYOZÿ^P\Xÿ]WLQbRUWL
                                                                 is pr
                                                                      rc
                                           in



                                                                    A


                                                                n is
                                         d
                                       ite




                                                             tio nt
                                     C




                                                           uc e




       PRWgbWYMZcÿ\LhW[ÿibWLMKQYL
                                                         od um
                                                       pr oc
                                                     re d
                                                   er his




       XKjKZÿ̀WYOZMKWLÿOY[ÿkYeQRUWSWYMÿdYeQRSOMKQY
                                                rth T




       ^P\Xÿ]WfQRMKYaÿFcLMWS
                                                  Fu




       XQYMOUMÿ^P\X

    lmnopqrrsÿunvpwxqynzÿ{qyp|xqrvÿ}xzÿ~r|onzÿnv|xvÿpvyÿlu{
     qxÿnqzqrnÿpvyv
    JOLMÿf[OMW[ÿ

&5(11&6$69$)1587*861%89789*978156789 *6896*989*9*!76*56*8**&9*699!6*8       01+
010012320              4567891:20-cv-08121-KPF
                       Case   ÿ6896ÿ989ÿÿ7Document
                                                         6ÿ6ÿ857
                                                                        ÿ4 ÿ901/13/21
                                                                              Filed  ÿ699!6ÿ8Page
                                                                                                  ÿ"ÿ#$4$ÿ6259of6
                                                                                                                   3ÿ%ÿ&6ÿ'69
    ,-ÿ/012ÿ34ÿ52-ÿ67431869672ÿ6:312-;ÿ<=,>ÿ/?@A5-B6-ÿ0ÿA5-2ÿ34ÿ57C5D5C?0A-ÿ07Cÿ839/0756-ÿ3E76Cÿ31
    837213AA6Cÿ@F;ÿ31ÿ08257Gÿ431ÿ31ÿ37ÿ@6B0A4ÿ34;ÿ201G626Cÿ83?72156-HÿI2ÿ0A-3ÿA5-2-ÿ57C5D5C?0A-;ÿG13?/-;
    07Cÿ6725256-;ÿ-?8Bÿ0-ÿ2611315-2-ÿ07Cÿ70183258-ÿ210:58J61-ÿC6-5G7026Cÿ?7C61ÿ/13G109-ÿ2B02ÿ016ÿ732
    83?721FK-/685458Hÿ>3AA6825D6AF;ÿ-?8Bÿ57C5D5C?0A-ÿ07Cÿ839/0756-ÿ016ÿ80AA6CÿLM/6850AAFÿN6-5G7026C
    O025370A-Lÿ31ÿLMNO-HLÿPB651ÿ0--62-ÿ016ÿ@A38J6Cÿ07CÿQHMHÿ/61-37-ÿ016ÿG67610AAFÿ/13B5@526Cÿ4139
    C60A57GÿE52Bÿ2B69HÿÿS56Eÿ9316ÿ57431902537ÿ37ÿP160-?1FT-ÿM0782537-ÿU13G109-Hÿ
    VWXYZ[ÿ]^XZ_VÿVX`Zab]`VÿcbVaVÿb`Zcdeb`fÿa[WÿVe`
    cbVa
            VWXYZ[ÿ]^XZ_VÿVX`Zab]`VÿcbVaV
    I7431902537ÿ,@3?2ÿ<=,>T-ÿM0782537-ÿg5-2ÿM6018BÿP33A-ÿ

                                                                                                                  p
                                                                                                                um
                                                                                                             Tr
    [XV[ÿhXcdWVÿ^]YÿcbVaÿZ]`aW`aÿXVVdYX`ZWi                                                             21 v
                                                                                                     4/ e
                                                                                                  1/ iativ




                                                                                                          .
                                                                                                       on
                                                                                             ed it



            Mj,Kklm;ÿMj,Knop;ÿ07CÿMj,KlqmÿB0-BÿD0A?6-ÿ431ÿ<=,>ÿA5-2ÿ45A6-ÿ

                                                                                                    si
                                                                                           id In




                                                                                            er t.
                                                                                                 is
                                                                                        t p igh
                                                                                        ec e




                                                                                               m
                                                                                      D stic




                                                                                     ou yr
                                                                                             1
                                                                                          /2



    ^dccÿcbVaVi                                                                   ith op
                                                                                 21 Ju



                                                                                       11


                                                                                w c
                                                                               81 cy




                                                                              d y
                                                                                    1/


                                                                                    b
                                                                         C So




                                                                                  n


                                                                          ite d
                                                                                o


                                                                       ib te
                                                                      20 en




                                                                              d

                                                                    oh ec




            >39/A626ÿM/6850AAFÿN6-5G7026CÿO025370A-ÿg5-2ÿr57ÿUN=ÿ431902sÿ
                                                                            iv


                                                                           ve
                                                                            p




                                                                  pr ot
                                              O



                                                                        hi

                                                                is pr
                                                                     rc
                                           in




            >39/A626ÿM/6850AAFÿN6-5G7026CÿO025370A-ÿg5-2ÿr57ÿPtuPÿ431902sÿ
                                                                   A


                                                               n is
                                         d
                                       ite




                                                            tio nt
                                     C




                                                          uc e
                                                        od um




    Z[X`fWVÿa]ÿa[WÿVe`ÿcbVai
                                                      pr oc
                                                    re d
                                                  er his
                                                th T




            vB02ÿ8B07G6Cÿ37ÿ2B6ÿA5-2ÿEB67ÿ52ÿE0-ÿA0-2ÿ?/C026Cw
            ,18B5D6ÿ34ÿ8B07G6-ÿ23ÿ2B6ÿMNOÿA5-2
                                                     r
                                                  Fu




    cbVaVÿxyÿzY]fYX{ÿX`eÿZ]d`aYyi
            MNOÿg5-2ÿM3126Cÿ@Fÿ<=,>ÿM0782537-ÿU13G109
            MNOÿg5-2ÿM3126Cÿ@Fÿ>3?721F
    fdbeX`ZWi
            N645752537ÿ34ÿMNOÿg5-2ÿU13G109ÿP0G-
            M/6850AAFÿN6-5G7026CÿO025370A-ÿ,A50-ÿM8166757Gÿ
&5(11&6$69$)1587*861%89789*978156789 *6896*989*9*!76*56*8**&9*699!6*8       21+
010012320              4567891:20-cv-08121-KPF
                              ÿ6896ÿ989ÿÿ7Document
                                                         6ÿ6ÿ857
                                                                        ÿ4 ÿ901/13/21
                                                                                     ÿ699!6ÿ8Page
                                                                                                  ÿ"ÿ#$4$ÿ6359of6
                                                                                                                   3ÿ%ÿ&6ÿ'69
    ,-.ÿ0-ÿ12ÿ324-526ÿ73-4ÿ9ÿ:9;<0=-;:ÿ>=:0?
                       Case                                                   Filed



            @AÿCDEÿFGHIÿGJÿKLMNÿMOIPQÿDJÿCDEPÿNPIRSQÿTIUDPQ
            NOSVWÿFIPIÿQDÿGUUIGOÿGJÿKLMNÿRIXSYJGQSDJÿDPÿDQFIPÿOSXQSJYÿ
    :Z1:<3=12ÿ0-ÿ-79<ÿ9>230:
            [E\XVPS\IÿQDÿKLMNÿT[[ÿLIIR
            [SYJÿEUÿADPÿKLMNÿI]^GSOÿ_DQSASVGQSDJX




                                                                                                                  p
                                                                                                                um
                                                                                                             Tr
                                                                                                        21 v
                                                                                                     4/ e
                                                                                                  1/ iativ




                                                                                                          .
                                                                                                       on
                                                                                             ed it




                                                                                                    si
                                                                                           id In




                                                                                            er t.
                                                                                                 is
                                                                                        t p igh
                                                                                        ec e




                                                                                               m
                                                                                      D stic




                                                                                     ou yr
                                                                                             1
                                                                                          /2


                                                                                  ith op
                                                                                 21 Ju



                                                                                       11


                                                                                w c
                                                                               81 cy




                                                                              d y
                                                                                    1/


                                                                                    b
                                                                         C So




                                                                                  n


                                                                          ite d
                                                                                o


                                                                       ib te
                                                                      20 en




                                                                              d

                                                                    oh ec
                                                                            iv


                                                                           ve
                                                                            p




                                                                  pr ot
                                              O



                                                                        hi

                                                                is pr
                                                                     rc
                                           in



                                                                   A


                                                               n is
                                         d
                                       ite




                                                            tio nt
                                     C




                                                          uc e
                                                        od um
                                                      pr oc
                                                    re d
                                                  er his
                                                th T r
                                                  Fu




&5(11&6$69$)1587*861%89789*978156789 *6896*989*9*!76*56*8**&9*699!6*8       +1+
